Pee Curiam.
This brings up for review a judgment in the small cause court of Perth Amboy against the prosecutor in an action where it was attempted to make service upon the corporation by serving one of its drivers.
A special appearance was entered and the service attacked and the jurisdiction of the court was drawn into question and a motion made to dismiss the action and that motion denied. The prosecutor-defendant thereafter took no part in the proceeding and judgment being rendered against it sued out the present writ.
The plaintiff below does not contest.
Unquestionably the small cause court had no jurisdiction. The prosecutors’ principal office is in the city of Newark, where there is a District Court and therefore under chapter 175 (Pamph. L. 1923, and chapter 211, Pamph. L. 1921) the small cause court had no jurisdiction.
For these reasons the judgment under review is reversed, with costs.